Citation Nr: 1125975	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-39 178	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System
Malcolm Randall Department of Veterans Affairs Medical Center
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to August 1970.  The Veteran is a Purple Heart recipient.

This case is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Medical Center in North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1.  The services provided by provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, were provided in a medical facility held out as providing emergent care.

2.  The condition treated by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, chest pain, was for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

6.  The Veteran is financially liable to the provider of emergency treatment for that treatment.

7.  The record does not establish that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

8.  The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.

9.  Reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided had not been made.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, pursuant to the Millennium Bill Act have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009). In the instant case, the Veteran's claim is being granted. As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

A review of the documentary record including the Veteran's statements shown that the Veteran was admitted to Munroe Regional Medical Center on February 27, 2010, and remained hospitalized at the facility until March 2, 2010.  Prior to the Veteran's admission, he had been treated by VA for cardiac complaints.  On February 22, 2010, he underwent a myocardial perfusion Pet/Computerized tomography scan (stress test) which revealed extensive, severe reversible perfusion defect in the inferior, septal, and lateral walls, including the apex.  A referral to the Gainesville VA cardiologist was made for a cardiac catherization.  The Veteran was told that it he developed chest pain or shortness of breath in the interim, he was to report to the nearest emergency room.  On February 27, 2010, prior to the scheduled cardiac catherization, he developed chest pain and reported to the nearest emergency room which was located at Munroe Regional Medical Center.  It was noted by that facility that the Veteran was in an emergent state.  He remained at that facility until March 2, 2010 and underwent the cardiac catherization there since he was experiencing active chest pain.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities that has not been previously authorized may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.
 
The Veteran seeks payment or reimbursement for emergency services rendered for a nonservice-connected condition in a non-VA facility, specifically, for emergency services provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

The Board must assess eligibility under all of the criteria, as the Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e., all of the aforementioned enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

First, the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  As noted, the Veteran was admitted to Munroe Regional Medical Center for treatment of chest pain.  This facility provides emergency care and there is no dispute in that regard.

Second, the Veteran's was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran was admitted in an emergent state.  He felt that he was having a heart attack.

Third, the Veteran indicated that Munroe Regional Medical Center was in closer proximity than VA.  The VA records specifically show that the Veteran was told that if he developed chest pain, then he was to report to the nearest emergency room, not the VA emergency room.  Thus, although VA might have technically been "available," VA was unavailable to the extent that it was not close enough and an attempt to use VA beforehand would not have been considered reasonable by a prudent layperson.  Further, the Board notes that given the severity of the Veteran's complaints, it would not have been prudent to delay care.

With regard to the fourth criterion, the Veteran's medical sate was one of a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility since he remained having active chest pain.  

At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system.  The Veteran's claims file reflects treatment within the 24-month period preceding the furnishing of such emergency treatment.  Thus, the fifth criterion is met.

The Veteran is financially liable to the provider of emergency treatment for that treatment as shown by billing documents of record. Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment that was rendered.  This conclusion is supported the billing documents.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.  Thus, the eighth criterion is met.

The Veteran has not claimed nor been found eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided for a nonservice-connected disability.  Thus, the ninth criterion is met.

In view of the foregoing, the Board finds that the Veteran meets the criteria for entitlement to payment or reimbursement for medical services provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, pursuant to the Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided by Munroe Regional Medical Center, from February 27, 2010 to March 2, 2010, pursuant to the Millennium Bill Act is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


